Order entered April 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00388-CV

                         IN RE DOROTHEA E. H. LASTER, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-06-08087-Z

                                             ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s motion to file appendices two and three under seal and relator’s

motion for leave to file first amended petition for writ of mandamus as moot. We ORDER that

relator bear the costs of this original proceeding.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE